DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 15 November 2021, regarding the Taiwan Semiconductor Manufacturing Co., Ltd. application.

Claims 1, 3-14, and 16-22 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed 15 November 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by B. Hadwen, et al. (“Programmable large area digital microfluidic array with integrated droplet sensing for bioassays”, Lab on a Chip, 12(18): p. 3305-3313 + Supplemental, 2012; hereinafter, “Hadwen”).

Regarding claim 1, Hadwen discloses an active matrix electrowetting on dielectric (AM-EWOD) device (Abstract; which reads upon the claimed, “[a] device”).  Hadwen teaches the device includes an array of thin film transistors (TFT) as replacements for conventional EWOD electrodes and demonstrates that the TFT can be used to change contact angle of droplets with an operating voltage of 20 V (last ¶, 1. Introduction, p. 3306; 1st & 2nd ¶, 2.1. AM-EWOD device construction, p. 3306; Figure 1; which reads upon “an electrode configured to change a contact angle of a liquid droplet above the electrode when a first voltage is applied to the electrode”).  Hadwen further teaches an additional dielectric insulator and hydrophobic layers subsequently processed on top of the TFT substrate, and droplet sensing by measurement of the electrical impedance at each array voltage (1st ¶, 2.1. AM-EWOD device construction, p. 3306; 1st ¶, 2.2. TFT electronics, p. 3306-3307; Figure 1; reading upon “a sensing film overlaying the electrode, wherein the electrode is configured for assessment of a state of the liquid droplet based on a second voltage sensed at the electrode”).  Additionally, Hadwen teaches a counter substrate comprising an un-patterned ITO glass upon which a second hydrophobic layer is deposited and a Mylar® spacer used to define the cell gap between the TFT backplane and the counter electrode (2nd ¶, 2.1. AM-EWOD device construction, p. 3306; Figure 1; which reads upon “a reference electrode above the electrode, the reference electrode is configured to provide a reference voltage” where the taught counter electrode corresponds to the claimed reference electrode, and “a microfluidic channel between the electrode and the reference electrode, wherein the microfluidic channel is configured to manipulate the liquid droplet using the electrode” where the taught cell gap corresponds to the claimed microfluidic channel).

Regarding claim 3, Hadwen teaches a voltage applied to the TFT gate for electrowetting operations (last ¶, 2.2. TFT electronics, p. 3307; Figure 1B).

Regarding claim 7, Hadwen teaches hydrophobic layers covering the TFT array ((1st ¶, 2.1. AM-EWOD device construction, p. 3306; Figure 1).

Regarding claim 8, Hadwen teaches the hydrophobic layer is Teflon (Figure 1A).

Regarding claim 9, Hadwen teaches large “reservoir” droplets (last ¶, 3.1. Droplet manipulation and sensing, p. 3309-3310), wherein various droplets contained various constituents, including samples, buffers and reagents (1st ¶, 2.7. AM-EWOD device loading and droplet handling, p. 3309).

Regarding claim 10, Hadwen discloses an active matrix electrowetting on dielectric (AM-EWOD) device (Abstract; which reads upon the claimed, “[a] device”).  Hadwen teaches the device includes an array of thin film transistors (TFT) as replacements for conventional EWOD electrodes and demonstrates that the TFT can be used to change contact angle of droplets with an operating voltage of 20 V (last ¶, 1. Introduction, p. 3306; 1st & 2nd ¶, 2.1. AM-EWOD device construction, p. 3306; Figure 1; which reads upon “an electrode array configured to change a contact angle of a liquid droplet above the electrode array when a first voltage is applied to the electrode”).  Hadwen further teaches an additional dielectric insulator and hydrophobic layers subsequently processed on top of the TFT substrate, and droplet sensing by measurement of the electrical impedance at each array voltage (1st ¶, 2.1. AM-EWOD device construction, p. 3306; 1st ¶, 2.2. TFT electronics, p. 3306-3307; Figure 1; reading upon “a sensing film overlaying the electrode array, wherein the electrode is configured for assessment of a state of the liquid droplet based on a second voltage sensed at the electrode array”).

Regarding claim 11, Hadwen teaches the AM-EWOD device enables the manipulation of many droplets of arbitrary shape at the same time because each electrode forming the 64 × 64 array is independently switchable, therefore droplets can be moved in any direction by programming the array with a suitable pattern of movement (2nd ¶, 2.5. Droplet manipulation and mixing, p. 3308).

Regarding claims 12 and 13, Hadwen teaches a counter substrate comprising an un-patterned ITO glass upon which a second hydrophobic layer is deposited and a Mylar® spacer used to define the cell gap between the TFT backplane and the counter electrode (2nd ¶, 2.1. AM-EWOD device construction, p. 3306; Figure 1).

Regarding claim 14, Hadwen teaches large “reservoir” droplets (last ¶, 3.1. Droplet manipulation and sensing, p. 3309-3310), wherein various droplets contained various constituents, including samples, buffers and reagents (1st ¶, 2.7. AM-EWOD device loading and droplet handling, p. 3309).

Allowable Subject Matter
Claims 16-22 are allowed.

Claims 4-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art reference to the instant claims is the cited Hadwen reference.  However, Hadwen does not teach or suggest a voltage taught sensed between a drain and a source of the transistor (as required by instant claim 4).  Further, Hadwen requires a transparent device in order to make the optical measurements described, therefore Hadwen cannot be combined with any teaching or suggestion other than the layers taught.   This then precludes the sensing film being either an ion sensing film (as required by instant claim 6) or comprising a selective binding agent (as required by instant claim 7).  Additionally, Hadwen teaches only one voltage applied to any of the individually addressable pixels of the array (whereas instant claim 15 requires different first voltages to different adjacent electrodes).
Hadwen does not teach or suggest a separate reservoir and microfluidic grid, which is required in the method set forth in instant independent claim 16.  Claim 16 and its dependent claims are therefore allowable over the prior art.

Response to Arguments
Applicant's arguments filed 15 November 2021, have been fully considered but they are not persuasive. In response to the previous non-final rejection, Applicant has stated independent claims 1 and 10 have been amended with the allowable subject matter from now cancelled claims 2 and 15.  However, both instant claims 1 and 10 are in the original form.  The remarks submitted do not make any further argument against the current rejections. 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	6 December 2021